Case 1:17-cr-00101-LEK Document 1019 Filed 06/05/20 Page 1 of 2   PageID #: 11514




     LARS ROBERT ISAACSON
     Hawaii Bar #5314
     1100 Alakea Street, 20th Floor
     Honolulu, Hawai’i 96813
     Phone: 808-497-3811
     Fax: 866-616-2132
     Standby Attorney for Defendant ANTHONY T. WILLIAMS

                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAI’I


     UNITED STATES OF                   CR. NO. 17-00101-LEK (01)
     AMERICA,
                                        DEFENDANT’S REPLY TO
           Plaintiff,                   GOVERNMENT’S RESPONSE;
                                        DECLARATION OF COUNSEL;
          v.                            EXHIBIT “A;” CERTIFICATE
                                        OF SERVICE

     ANTHONY T. WILLIAMS,

           Defendant.


        DEFENDANT’S REPLY TO GOVERNMENT’S RESPONSE

     Comes now, the Defendant Anthony T. Williams, by and through

     his standby counsel, Lars Robert Isaacson, Esq., and hereby

     provides Reply to the Government’s Response re Defendant’s Rule

     29 Filing and Rule 33 Motion. See Docket #985.
Case 1:17-cr-00101-LEK Document 1019 Filed 06/05/20 Page 2 of 2   PageID #: 11515




          This motion is based on upon Federal Rules of Criminal

     Procedure 29 and 33, the attached Declaration of Counsel, Exhibit

     “A” and Certificate of Service.


       Dated: June 5, 2020




                                       /s/ Lars Isaacson
                                  LARS ROBERT ISAACSON
                                  Standby Attorney for
                                  Defendant Anthony T. Williams
